Citation Nr: 1539273	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-08 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a hearing disability, to include bilateral hearing loss and hyperacusis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran had active duty service from December 1968 to September 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Newark, New Jersey.

In a decision dated in September 2013, the Board denied service connection for bilateral hearing loss.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2014, pursuant to a Joint Motion for Remand, the Court vacated the Board's September 2013 decision to the extent that it denied service connection for bilateral hearing loss, and remanded this issue back to the Board for development consistent with the Joint Motion.  

The parties to the Joint Motion agreed that the Veteran's hearing disability claim encompassed both hearing loss and hyperacusis.  The Board has characterized the issue on appeal accordingly.  In January 2015, the Board remanded this claim for additional development.

While in July 2015 the Veteran's representative filed with VA a letter from Dr. Nicholas Pecorelh, the Board finds that VA adjudication of the current appeal may go forward without first obtaining a waiver of agency of original jurisdiction (AOJ) review or remanding the appeal for AOJ review of this letter, because it is cumulative, and therefore is not pertinent.  See 38 C.F.R. § 19.31 (2015) (a supplemental statement of the case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  


FINDING OF FACT

The preponderance of the evidence shows that a hearing disability, to include bilateral hearing loss and hyperacusis, is not due to military service and sensorineural hearing loss did not manifest itself to a compensable degree within one year of service.


CONCLUSION OF LAW

A hearing disability, to include bilateral hearing loss and hyperacusis, was not incurred in or aggravated by military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385, 3.655 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this regard, the Board finds that a letter dated in February 2009, prior to the June 2009 rating decision, provided the appellant with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including all available service treatment records.  

In this regard, an earlier Board remand requested that the AOJ obtain and associate with the claims file the Veteran's treatment records from Dr. Nicholas Pecorelh.  Dr. Pecorelh mistakenly mailed to VA some records from another patient who has the same name as the Veteran.  However, because the Veteran failed to reply to VA's April 2012 and April 2015 requests for an authorization to release any records of the Veteran he had not provided, so as to correct this error, no further action is required.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")

The record shows that the Veteran was afforded a VA examination in March 2009 at which time the examiner provided an opinion as to the origins of his bilateral hearing loss disability.  The record does not contain an opinion as to the diagnosis and origins of hyperacusis or an addendum as to whether the earlier VA opinion improperly relied on treatment records from a different patient of Dr. Pecorelh that had the same name as the Veteran.  Nonetheless, another remand for medical opinions is not required because the record shows that the Veteran failed to report for the April 2015 examination requested by the Board in this regard in its 2015 Remand.  See 38 C.F.R. § 3.655 (when entitlement to a benefit cannot be established without a current VA examination and a veteran, without good cause, fails to report for such examination, the claim will be adjudicated based on the evidence of record).   

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the electronic claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the appellant's claim's files show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran has submitted a claim for service connection for a hearing disability, to include bilateral hearing loss and hyperacusis.  Specifically, the Veteran claims his current hearing disability is due to his exposure to acoustic trauma from small arms file while in combat in the Republic of Vietnam.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  Certain specifically enumerated disorders, including organic disease of the nervous system, (such as sensorineural hearing loss), will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Generally, in order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The Court in Hensley v. Brown, 5 Vet. App. 155 (1993) held that "audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz)); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley, 5 Vet. App. at 157. 

Additionally, the law provides that in the case of any veteran who engaged in combat with the enemy, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, condition, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to 38 C.F.R. § 3.309(a) and presumptive service connection, the record does not show the Veteran being diagnosed with sensorineural hearing loss in the first post-service year.  Accordingly, the Board finds that this presumption does not help the Veteran establish service connection for a hearing disability, to include bilateral hearing loss.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  

As to service connection by other means under 38 C.F.R. § 3.303, the Veteran's service records show he was an Infantry Officer who earned the Combat Infantryman Badge from service in Vietnam.  Therefore, the Board finds that the Veteran's reports of exposure to combat weaponry noise while in the Republic of Vietnam are credible.  
However, a review of the service treatment records is negative for complaints, treatment or other evidence of hearing disability, to include bilateral hearing loss and hyperacusis.  In this regard, the Veteran was afforded an audiometric examination as part of his September 1970 discharge examination and it did not reveal hearing loss in either ear.  It showed auditory thresholds of less than 20 decibels at every frequency tested for both ears. 

Post-service, the medical record does not show the Veteran being diagnosed with a hearing disability until the May 2009 VA audiological examination; almost four decades after his 1970 separation from active duty.  This interval without documentation of any hearing loss does not support a link with the events of service.  Indeed, the record is silent for any medical opinion finding a relationship between current hearing disabilities and a disease or injury of service origin.  Moreover, as noted above, while the Board remanded the appeal in January 2015 to obtain an opinion, the Veteran failed to report for that post-remand VA examination.  

As to lay claims that a current hearing disability, to include bilateral hearing loss and hyperacusis, is due to acoustic trauma in service, they are not probative because they are offered by those without any medical expertise.   

In this case, the Board concludes that a current hearing disability, to include bilateral hearing loss and hyperacusis, was not present in service or for many years thereafter, and that the greater weight of the evidence is against the conclusion any were the result of a disease or injury incurred in service.  Accordingly, the claim of service connection for a hearing disability, to include bilateral hearing loss and hyperacusis, is denied.  See 38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. § 3.303; Also see Hickson, supra.





	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a hearing disability, to include bilateral hearing loss and hyperacusis, is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals















Department of Veterans Affairs


